 



UNCLASSIFIED
EXHIBIT 10.2
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED
PORTIONS. THE CONFIDENTIAL REDACTED PORTIONS HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH REDACTIONS.
MEMORANDUM OF UNDERSTANDING
USEC / ATK / HEXCEL
AMERICAN CENTRIFUGE PROGRAM


 
1. Parties
USEC Inc. (“USEC”), a Delaware corporation with a principal place of business at
Bethesda MD, ATK Space Systems Inc. (“ATK”), a Delaware corporation with a
principal place of business at Salt Lake City UT, and Hexcel Corporation
(“Hexcel”), a Delaware corporation with a principal place of business at
Stamford CT, hereby enter into this Memorandum of Understanding (“Memorandum”)
dated as of August 16, 2007. This Memorandum will become effective on the
“Effective Date” as defined in Section 9.
2. Scope
USEC has received from the U.S. Nuclear Regulatory Commission (“USNRC”) a
license to construct and operate a uranium enrichment plant at Piketon Ohio and
is in the process of demonstrating its next-generation uranium enrichment
technology for use at the plant.
ATK has contracted with USEC to assist USEC in the development, design and
assembly of composite rotors for demonstration of USEC’s enrichment technology.
Once satisfactory performance and cost data have been obtained from testing, it
is USEC and ATK’s intention to enter into a contract whereby ATK will
manufacture and deliver, on a schedule that supports USEC’s requirements,
approximately 11,500 rotors, plus a sufficient number of spare rotors, that are
estimated to be required to construct a commercial centrifuge uranium enrichment
plant with an initial capacity of about 3.8 million SWUs (hereinafter referred
to as the American Centrifuge Plant or “ACP” which term includes any similar or
substitute centrifuge program undertaken by USEC). It is estimated that the
assembly of composite rotors for the ACP will require approximately ***** of
intermediate modulus carbon fiber and approximately ***** of carbon fiber
prepreg.

1

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
In order to assure that a sufficient supply of intermediate modulus carbon fiber
will be available for the ACP, Hexcel is willing to increase its capacity for
producing intermediate modulus carbon fiber at its facility in Salt Lake City UT
(the “SLC Facility”) and to supply intermediate modulus carbon fiber required by
the ACP, provided, however, that (i) USEC purchases, or causes ATK to purchase,
from Hexcel ***** of the intermediate modulus carbon fiber required for the ACP,
and (ii) USEC advances $***** to Hexcel against future purchases of the
intermediate modulus carbon fiber (the “Advance Payment”), all as subject to the
terms and conditions set forth in this Memorandum. Hexcel is also willing to
supply the carbon fiber prepreg required by the ACP *****, provided, however,
that (i) USEC provides Hexcel a notice of its intent to purchase the carbon
fiber prepreg as provided in Section 6(B), and (ii) USEC purchases, or causes
ATK to purchase, from Hexcel certain amounts of carbon fiber prepreg for the
ACP. Hexcel’s product designations for these requirements of carbon-based
products are ***** (“IM Fiber) and ***** (“Prepreg”).
*****.
Other than for this Memorandum, Hexcel is not a party to any agreement or other
arrangement made or to be made between USEC and ATK respecting any aspect of the
ACP.
3. Product Use
USEC and ATK agree that IM Fiber and Prepreg purchased will be used solely for
the ACP and will not be used or resold for any other purpose, except as
permitted under this Memorandum. In the event that ATK or USEC has excess IM
Fiber (not to exceed a cumulative total of *****) that it desires to sell for
purposes other than for the ACP, Hexcel will have a right of first refusal to
purchase the excess IM Fiber at a price offered by ATK or USEC. If Hexcel
declines to purchase the IM Fiber offered, ATK or USEC may sell such excess
fiber to a third party but not at a price below that offered to Hexcel without
first offering the fiber to Hexcel at the lower price. Hexcel’s purchase of
excess IM Fiber will not reduce USEC or ATK’s commitments regarding the purchase
IM Fiber under this Memorandum.
4. Carbon Fiber Capacity Expansion
Hexcel has represented to USEC that the current and projected market demand for
all types of carbon fiber made by Hexcel is such that Hexcel will need to expand
its carbon fiber capacity to meet USEC and ATK’s requirements for IM Fiber for
the ACP by adding a new carbon fiber line at the SLC Facility (the “New Line”).
The New Line will be scheduled for completion no later than *****. This is a
target completion date and is subject to extension by delays caused by events
consistent with “Force Majeure” as defined in Section 11 (as extended, the
“Completion Date”).

2

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
USEC and ATK in good faith will cooperate with Hexcel to qualify, within three
full calendar months after the Completion Date, the New Line and any existing
carbon fiber manufacturing lines providing IM Fiber that may be used on the ACP
so that such lines meet the specification attached as Attachment A to Exhibit J
(the “Carbon Fiber Specification”), *****. USEC and ATK will also, in good
faith, cooperate with Hexcel to confirm that the new and existing ***** lines
supporting the IM Fiber will manufacture precursor that enables such carbon
fiber manufacturing lines to meet the Carbon Fiber Specification, *****.
5. Advance Payment
USEC will advance $***** by wire transfer to Hexcel payable in three
installments as follows:

         
The first installment within 10 days after the Effective Date
  $ * ****
The second installment within 90 days after the Effective Date
  $ * ****
The third installment within 180 days after the Effective Date
  $ * ****

Hexcel will not segregate these funds nor hold them in trust for USEC or ATK.
Hexcel may draw on the funds immediately upon receipt. If USEC fails to make any
installment payment within thirty days after it is due, all remaining
installments will be due and payable immediately.
*****
6. Supply Arrangements with USEC and ATK for the ACP
     (A) Purchase and Supply of IM Fiber for the ACP
USEC agrees to purchase, or cause ATK to purchase, from Hexcel (i) ***** of its
requirements of intermediate modulus carbon fiber for the ACP; (ii) at least
***** of intermediate modulus carbon fiber for the ACP and (iii) as described in
Table 2 on Schedule A, the minimum amount of intermediate modulus carbon fiber
shown for that month, or per an agreed-to monthly delivery schedule negotiated
by ATK and Hexcel in the 3rd quarter of any year for the upcoming year’s supply.
Hexcel agrees to supply to ATK/USEC intermediate modulus carbon fiber which USEC
is obligated to purchase, or cause ATK to purchase, from Hexcel for the ACP.
Hexcel will meet these obligations to supply the intermediate modulus carbon
fiber by supplying Hexcel’s IM Fiber. USEC’s obligation to purchase or cause ATK
to purchase intermediate modulus carbon fiber from Hexcel is subject to Hexcel
satisfying its obligations under Section 4(a) of the Hexcel/ATK Supply
Agreement, which includes the obligation of Hexcel to meet the Carbon Fiber
Specification and delivery requirements resulting from this Memorandum.
     (B) Purchase and Supply of Prepreg for the ACP

3

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
On or before *****, USEC may, at its option, provide a notice to Hexcel (the
“Prepreg Supply Notice”) that USEC intends to purchase, or cause ATK to
purchase, from Hexcel carbon fiber prepreg for the ACP. The notice will include
a proposed schedule for delivery of the amounts of carbon fiber prepreg, by
month. The parties will not be obligated to purchase or supply Prepreg unless
and until a purchase order is issued to and accepted by Hexcel; Hexcel will meet
any obligations to supply carbon fiber prepreg by supplying Hexcel’s Prepreg.
The quantities, schedules and lead times for the deliveries of carbon fiber
prepreg will be agreed between ATK/USEC and Hexcel, taking into account Hexcel’s
internal and customer needs, availability of raw materials and fibers, capacity
and other manufacturing and shipping considerations. Any USEC obligation to
purchase or cause ATK to purchase carbon fiber prepreg from Hexcel is subject to
Hexcel satisfying its obligations under Section 4(a) of the Hexcel/ATK Supply
Agreement, which includes the obligation of Hexcel to meet specifications and
delivery requirements resulting from this Memorandum. The specification for
carbon fiber prepreg will be negotiated in good faith between Hexcel and USEC
and, upon agreement, will be incorporated into this Memorandum.
     (C) Terms and Conditions of Purchase and Supply
Hexcel and ATK are parties to an existing supply agreement (i.e. that certain
Memorandum of Agreement between Hexcel and ATK as revised through December 8,
2005 (the “Hexcel/ATK Supply Agreement”) which provides for the terms of sale by
Hexcel to ATK of certain products other than IM Fiber and Prepreg. To facilitate
the purchase of USEC’s ACP requirements for carbon fiber and carbon fiber
prepreg through ATK, Hexcel and ATK agree that, as of the Effective Date:
     (i) The Hexcel/ATK Supply Agreement will be amended by adding “Exhibit J”
thereto substantially in the form as set forth in Schedule A to this Memorandum;
     (ii) Sections 3, 4(b) and (d), 8(b), 9 and 18 of the Hexcel/ATK Supply
Agreement will be disregarded;
     (iii) The “ATK Composites Procurement Terms and Conditions (Effective
April 1, 2003 as Modified for Hexcel Corporation),” which is incorporated into
the Hexcel/ATK Supply Agreement, will be modified as set forth in Schedule B to
this Memorandum; and
     (iv) The terms of this Memorandum, including the Carbon Fiber
Specification, will supersede any inconsistent provisions of the Hexcel/ATK
Supply Agreement, and the Hexcel/ATK Supply Agreement will be interpreted to be
consistent with this Memorandum and the Carbon Fiber Specification.
The Hexcel/ATK Supply Agreement will remain unaffected by any of the foregoing
clauses (i) — (iv) for products other than IM Fiber and Prepreg for the ACP.

4

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
Hexcel and ATK will not modify the pricing (other than pursuant to any
applicable escalation formula), minimum quantities, delivery schedules, or
specifications of IM Fiber and Prepreg without the consent of USEC which shall
not be unreasonably withheld.
     (D)  Direct Purchases by USEC
Without affecting the rights and obligations of USEC and ATK to one another as
provided in any agreement between ATK and USEC (which agreement takes precedence
as between USEC and ATK), USEC may purchase IM Fiber and Prepreg directly from
Hexcel on the terms and conditions applicable under the Hexcel/ATK Supply
Agreement as amended by the foregoing clauses (i) — (iv) (the “USEC Purchase
Terms”). Except to the extent of any direct purchases by USEC pursuant to this
Memorandum, ATK will purchase IM Fiber and Prepreg under the Hexcel/ATK Supply
Agreement. A USEC offer to purchase IM Fiber or Prepreg directly from Hexcel
will only be effective if it: (i) is made in accordance with the USEC Purchase
Terms; (ii) is for not less than a minimum monthly quantity; (iii) is notified
in writing to Hexcel by USEC and ATK jointly at least sixty days in advance of
the scheduled delivery date; and (iv) would not have the effect of imposing any
additional or greater obligations on Hexcel than if such direct purchase had not
been made. No failure of either USEC or ATK to purchase IM Fiber or Prepreg will
relieve the other of the obligation to purchase IM Fiber and Prepreg in
accordance with this Memorandum or the Hexcel/ATK Supply Agreement.
     (E) Pricing
The prices for IM Fiber and Prepreg, including provision for the escalation of
prices, are set forth in Exhibit J and Section 7. However, in recognition of the
Advance Payment made by USEC, Hexcel will reduce the IM Fiber price by $*****,
of IM Fiber purchased by USEC and ATK for the ACP, up to a maximum aggregate
price reduction equal to *****. For avoidance of doubt, price escalations will
be determined before application of any price reduction.
7. Additional Obligations
     (A) Abandonment of the ACP.
USEC acknowledges that it is necessary for Hexcel to expand the SLC Facility to
supply IM Fiber for the ACP, and that in so doing Hexcel will undertake
considerable expense and effort to design and construct the New Line to meet
USEC and ATK’s requirements for supply. Among other things, Hexcel will employ
its personnel for design and planning, commit to ordering long lead-time
equipment, retain third party engineering and other services, procure
appropriate approvals and employ its capital resources. USEC further
acknowledges that if the ACP is abandoned Hexcel would suffer

5

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
substantial damages and that such damages cannot be determined with reasonable
certainty at this time.
Accordingly, in the event that USEC, for any reason whatsoever, abandons the ACP
(as evidenced by a notice signed by the chief executive officer of USEC which
references this Memorandum and which is delivered to Hexcel no later than seven
days following the final corporate action by USEC necessary to abandon) before
the start of the first month in which the minimum quantity of IM Fiber is
required to be purchased as set forth in Exhibit J (such event being a
“Section 7(A) Event”), USEC will pay Hexcel damages equal to the sum of
(i) Hexcel’s actual expenditures for the New Line, (ii) Hexcel’s obligations
incurred to suppliers, contractors and other third parties for deliveries and
work performed for the New Line, and (iii) Hexcel’s reasonable costs incurred in
connection with suspension or termination of work on the New Line (should
Hexcel, at its option, decide to suspend or terminate construction of the New
Line), including settled and unsettled claims asserted against Hexcel, all as of
the delivery date of the notice to Hexcel of the Section 7(A) Event (the
aggregate amount payable by USEC being the “Damage Amount”). The maximum Damage
Amount under this Section 7(A) will be $*****. The Damage Amount will be paid by
USEC within ten days after Hexcel submits reasonable evidence of the
determination of the Damage Amount, provided, however, (i) that USEC’s payment
will be reduced by any Advance Payment previously made, and (ii) that Hexcel
will return to USEC the amount, if any, by which any Advance Payment previously
made exceeds the Damage Amount. In addition, should Hexcel complete the New
Line, it will pay USEC at the rate of $***** produced on the New Line and sold
or used by Hexcel prior to December 31, 2011, up to a maximum aggregate payment
equal to the Damage Amount paid by USEC. Hexcel will have no obligation to
maximize this payment by selling or using fiber from the New Line if it can
otherwise obtain fiber from its other production lines. Hexcel will make these
payments, if any, to USEC within sixty days after the end of the month in which
the payment amount is earned.
The Damage Amount payable by USEC will be the exclusive liability of USEC to
Hexcel, and the exclusive remedy of Hexcel against USEC, arising from a
Section 7(A) Event. Neither USEC nor ATK will be liable to Hexcel for any other
actual, consequential, special, indirect, or incidental damages including loss
of use or loss of profits, under any theory of law or equity, arising from a
Section 7(A) Event. In addition, upon the occurrence of a Section 7(A) Event,
the obligations of USEC to purchase IM Fiber and Prepreg, and the obligation of
Hexcel to supply IM Fiber and Prepreg under this Memorandum and the Hexcel/ATK
Supply Agreement automatically will terminate, in each case without liability of
a Party to any other Party except for liabilities accrued prior to termination
and the obligations of USEC and Hexcel to make payments under this Section 7(A).
     (B) Failure to Purchase IM Fiber Monthly Minimum for the ACP

6

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
If a Section 7(A) Event has not occurred, and neither USEC nor ATK purchases, in
any month commencing *****, the minimum quantity of IM Fiber set forth in
Exhibit J (for any reason other than a failure to deliver, in accordance with
this Memorandum, IM Fiber by Hexcel), USEC will forfeit to Hexcel out of the
Advance Payment an amount (the “Forfeited Amount”) equal to the aggregate price
reduction that would have been applied on the quantity of IM Fiber by which the
amount purchased is less than the minimum quantity. Hexcel will have no
obligation to credit the Forfeited Amount against other purchases of IM Fiber or
Prepreg or to supply in any other month the quantity of IM Fiber not purchased.
Except as provided in the last paragraph of this Section 7(B), the remedy in the
prior paragraph is the exclusive remedy for the failure to purchase the monthly
minimum in any month, but does not adversely affect Hexcel’s rights against USEC
and ATK with respect to the purchase of IM Fiber in accordance with
Sections 6(A)(i) and 6(A)(ii) of this Memorandum and the Hexcel/ATK Supply
Agreement, but the Forfeited Amount will be applied by Hexcel as a credit
against any other damages that Hexcel may suffer.
In addition, if the Advance Payment has been reduced to zero by any combination
of the fiber price reductions described in Section 6(E), the amounts forfeited
by USEC under Section 7(B) and the payments made to USEC under Section 7(C),
then Hexcel may, in accordance with Section 10, terminate the obligations of
USEC to purchase IM Fiber and Prepreg, and the obligation of Hexcel to supply IM
Fiber and Prepreg under this Memorandum, the USEC Purchase Terms and the
Hexcel/ATK Supply Agreement, in each case without any liability to any other
Party except for liabilities accrued prior to termination.
     (C) Pricing Of IM Fiber based on Purchases of Prepreg for the ACP
If a Section 7(A) Event has not occurred, the price of IM Fiber to be purchased
by USEC/ATK is based on the volume of Prepreg that is purchased, as described on
Schedule A.
     (D) Late Delivery of IM Fiber for the ACP
Hexcel’s obligations to supply IM Fiber for the ACP will be governed solely by
this Memorandum, the USEC Purchase Terms and the Hexcel/ATK Supply Agreement. In
the event Hexcel is late in delivery of either IM Fiber, Hexcel will pay ATK a
penalty, commencing on the 16th day of delay, equal to ***** of the then current
price of the delayed IM Fiber, per day of delay, until the date of delivery of
the delayed IM Fiber to ATK. The penalty is limited to a cap of *****.
Notwithstanding anything to the contrary contained herein, in no event will
Hexcel be liable to USEC or ATK for any consequential, special, indirect, or
incidental damages, including loss of use or loss of profits, under any theory
of law or equity, for any matter arising out of under this Memorandum, the USEC
Purchase Terms or the Hexcel/ATK Supply Agreement.

7

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
The payment of such amount will not adversely affect the rights of USEC and ATK
against Hexcel with respect to the purchase of IM Fiber in accordance with other
Sections of this Memorandum and the Hexcel/ATK Supply Agreement.
     (E) Failure to Qualify the New Line
If through no fault of USEC and ATK the New Line is not qualified by *****,
Hexcel will return to USEC, within ten days after such date, the Advance Payment
less any previously Forfeited Amount under Section 7(B). The return of the
Advance Payment will be the exclusive liability of Hexcel to USEC and ATK, and
the exclusive remedy of USEC and ATK against Hexcel, arising from the failure to
qualify the New Line. Hexcel will not be liable to USEC or ATK for any actual,
consequential, special, indirect, or incidental damages, including loss of use
or loss of profits, under any theory of law, arising from such failure. For the
avoidance of doubt, the failure to qualify the New Line is not a default by
Hexcel as long as Hexcel is not otherwise in default in supplying IM Fiber under
the terms of this Memorandum and the Hexcel/ATK Supply Agreement.
     (F) Exchange of Information
USEC will keep Hexcel apprised of the progress of the ACP in reasonable detail
and will promptly inform Hexcel of any facts and circumstances that could result
in any actual or anticipated abandonment or delay of the ACP.
Hexcel will keep USEC and ATK apprised of the progress of the New Line in
reasonable detail and will promptly inform USEC and ATK of any facts and
circumstances that could result in any actual or anticipated delay in qualifying
the New Line beyond *****.
8. Nature of Memorandum
Nothing in the arrangements contemplated by this Memorandum is intended to
constitute a partnership, joint venture or other common enterprise, and Hexcel
retains, free and clear and without any restriction or encumbrance arising out
of this Memorandum, all rights to its facilities, assets and intellectual
property.
9. Confidentiality; Effective Date; Binding Commitments
Hexcel and USEC agree, and USEC shall cause ATK to agree, that this Memorandum
and any information exchanged in the performance hereof shall be kept
confidential and protected in accordance with the terms of the confidentiality
agreement between Hexcel and USEC effective April 5, 2005 (“Hexcel/USEC
Confidentiality Agreement”).
This Memorandum will become effective on the date (the “Effective Date”) on
which the letter of credit is issued pursuant to Section 5. *****

8

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
On becoming effective, this Memorandum is intended to be a legally binding
commitment that supercedes any prior representations, agreements and
understandings relating to the subject matter hereof, except for the Hexcel/USEC
Confidentiality Agreement. Each Party has obtained its respective corporate or
other approvals necessary for it to enter into and perform under this
Memorandum. The terms of this Memorandum may not be waived or modified except by
a writing signed by the Party against which the waiver or modification is sought
to be enforced.
10. Termination; Continuing Default
     (A) This Memorandum and/or the Hexcel/ATK Supply Agreement may be
terminated by a Party pursuant to a termination right expressly provided in
another Section of this Memorandum.
     (B) This Memorandum and the Hexcel/ATK Supply Agreement, together and not
separately, may be terminated by USEC and ATK, acting jointly, if there is a
Continuing Default by Hexcel under the Memorandum or the Hexcel/ATK Supply
Agreement.
     (C) This Memorandum and/or the Hexcel/ATK supply Agreement may be
terminated by Hexcel against either or both USEC and ATK if there is a
Continuing Default by either of them under this Memorandum or the Hexcel/ATK
Supply Agreement.
Unless otherwise expressly provided in another Section of this Memorandum, a
termination will be effective upon notice and all liabilities accrued prior to
termination will survive the termination.
The term “Continuing Default” means a material default by a Party which
continues for more than sixty days after receipt of notice from the Party
asserting such default that describes, in particular detail, the facts
supporting the default.
Any termination of the Hexcel/ATK Supply Agreement that may arise under this
Memorandum will affect the Hexcel/ATK Supply Agreement only to the extent it
applies to this Memorandum and Schedule A and will have no effect on the
Hexcel/ATK Supply Agreement as applied to any other program or contract or any
other exhibit to the Hexcel/ATK Supply Agreement.
11. Force Majeure
A Party will be excused from performance under this Memorandum (except for the
obligations to purchase the minimum amounts contained in Section 6(A)(ii) and
(iii) and 6(B)) if the failure to perform arises from causes beyond the
reasonable control of the Party.  Examples of such causes include acts of God or
of the public enemy, acts of the Federal Government in either its sovereign or
contractual capacity, fires, floods, epidemics, quarantine restrictions,
strikes, freight embargoes, lack of raw material *****,

9

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
and unusually severe weather *****. The Party asserting Force Majeure will give
notice to the other Parties promptly of the effect of such Force Majeure on
performance under this Memorandum and the likely duration thereof, if reasonably
known, and will keep the other Parties informed of any changes in such
circumstances, including when such Force Majeure ceases. The Party claiming
Force Majeure shall use commercially reasonable efforts to continue to perform
under this Memorandum, to remedy the circumstances constituting the Force
Majeure and to mitigate the adverse effects of such Force Majeure on performance
under this Memorandum. For the avoidance of doubt, (1) this Section 11 is not
applicable in determining whether USEC is obligated to pay any Damage Amount
pursuant to Section 7(A) and (2) to the extent that Hexcel does not supply IM
Fiber because it is excused due to a Force Majeure, USEC and ATK shall be
excused from their obligations to purchase such excused amount of IM Fiber, so
that (a) USEC and ATK may purchase the excused amount of intermediate modulus
carbon fiber from a different source without breaching Section 6(A)(i); (b) the
minimum amount of intermediate modulus carbon fiber to be purchased pursuant to
Section 6(A)(ii) shall be reduced by such excused amount; and (c) the minimum
monthly amount of intermediate modulus carbon fiber to be purchased pursuant to
Section 6(A)(iii) shall be reduced by such excused amount.
12. Notices
Notices and communications required to be given by a Party under this Memorandum
will be in writing and deemed delivered when delivered personally or by courier,
or when received if posted as registered or certified mail, to the following
addresses
USEC
USEC Inc.
6903 Rockledge Dr.
Bethesda, MD 20817
*****
ATK
ATK Space Systems, Inc
Freeport Center Building A15
Clearfield, UT 84016
*****
Hexcel
Hexcel Corporation
11711 Dublin Blvd
Dublin, CA 94568

10

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
*****
The foregoing contact information will be applicable for all notices and
communications hereunder until such time as a Party by like means has notified
the other Parties of any change.
13. Governing Law
This Memorandum will be governed by Delaware Law without applying conflicts of
law principles. The Parties agree to submit any disputes under this Memorandum
to the courts of Delaware for determination. If a court should determine that
any provision of this Memorandum is unenforceable, the Parties intend that such
provision be modified by the court so as to be enforceable to the fullest extent
permitted under the law.
14. Assignment
This Memorandum is not assignable in whole or in part by any party without the
prior written consent of the other parties, except to a wholly owned subsidiary
of the assignor (but in no event will the assignor be released from its
obligations hereunder). This Memorandum shall inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns. A party may assign the right to receive payments from another party
hereunder to a financial institution that generally collects payments from
customers of the assignor but such assignment is subject to the rights of the
payor with respect to such payments.

11

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
IN WITNESS WHEREOF, the Parties have caused this Memorandum to be executed by
their duly authorized representatives as of the day and year first above
written.

     
USEC Inc.
  ATK Space Systems Inc
 
   
By /s/ Charles W. Kerner
  By /s/ Mark J. Messick
Name: Charles W. Kerner
  Name: Mark J. Messick
Title: Director of Procurement and Contracts
  Title: Vice President and General Manager,
 
          ATK Aerostructures Division
 
   
Hexcel Corporation
   
 
   
By /s/ Charles D. Dunbar
   
Name: Charles D. Dunbar
   
Title: Director of Sales
   

12

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
Schedule A
Exhibit J to Memorandum of Agreement
Between
Hexcel and ATK
*****

13

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED
Schedule B
Modified Form
of
ATK Composites Procurement Terms and Conditions (Effective April 1, 2003 as
Modified for Hexcel Corporation)
The following modifications to the ATK Composites Procurement Terms and
Conditions (Effective April 1, 2003 as Modified for Hexcel Corporation) (the
“Terms and Conditions”) which is incorporated into the ATK Supply Agreement
shall apply to purchases pursuant to this Memorandum:

1)   The following Sections of the Terms and Conditions shall be deleted: 1.3,
second paragraph of 1.6(b), 1.6(c), 1.10 (b), 1.10(c), 1.10(d), second paragraph
of 1.13, 1.14, 1.15, 1.16, 1.42, 1.43, 1.44(d), 1.44(e), 1.44(h), 1.44(k), 1.45,
1.47, 1.48 and Section 2 (Special Provisions).

2)   The last sentence of Section 1.6(a) shall be amended to read: “Unless
performance is excused, deliveries will be made even in the event of a strike at
either the Buyer’s or Seller’s location, unless prior written consent is
obtained from the other party, which shall not be unreasonably withheld.”

3)   The last sentence of Section 1.6(b) shall be amended to read: “Unless
performance is excused, if ATK requests, Contractor shall, at Contractor’s
expense, ship via air or other expedited routing to avoid the delay or minimize
it as much as possible.”

4)   The second sentence of Section 1.7 shall be amended to read: “Either party
may litigate any dispute arising under or relating to this Contract before a
court located in the state of Delaware.”

5) The first paragraph of Section 1.9 shall be amended to read:

    “Failure of either party to enforce at any time any of the provisions of
this Contract, or any rights in respect thereto, or to exercise any election
therein provided, shall in no way be considered to be a waiver or relinquishment
of the right to thereafter enforce such provisions or rights or exercise any
subsequent elections. Except as specifically provided, any and all of the rights
and remedies under this Contract shall be cumulative and in addition to, and not
in lieu of, the rights and remedies granted by law. If any provision of this
Contract becomes void or unenforceable by law, the remaining shall be valid and
enforceable.”

14

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED

6)   Section 1.12 shall be amended to read:       “Except to the extent claims
arise from the other party’s negligent or intentional acts or omissions, each
party agrees to indemnify and hold the other party, its officer’s, employees,
agents and representatives, harmless from any and all claims, fines, penalties,
offsets, liabilities, judgments, losses, damages, costs and profit disallowed,
or expenses (including reasonable attorney’s fees) for:

  (a)   Property damage or personal injury including death, of whatever kind or
nature arising out of, as a result of, or in connection with the party’s, its
employees’, agents’, Subcontractors’, and lower-tier Subcontractors to comply
with any law, regulation, or clause whose terms are part of this Contract,
and/or     (b)   Any liability which arises as the result of failure of the
party’s or its lower-tier Subcontractors to comply with any law, regulation, or
clause whose terms are part of this Contract, and/or     (c)   Liability from
any actual or alleged patent, copyright, trademark, or trade secret infringement
by reason of any manufacture, use, or sale of any articles delivered by
Contractor under this Contract, provided that Contractor’s indemnification shall
not apply:

  i.   To the extent such infringement results directly from compliance with
Buyer’s particularlized designs, specifications or instructions, or from changes
made by Buyer to Contractor’s product after delivery without Contractor’s
knowledge or authorization; or     ii.   To the extent such infringement results
from the use or sale of the product in combination with other items (unless such
combination was known and authorized by Contractor) and would not have occurred
from the product itself.

  (d)   The indemnifying party must be promptly notified of any claim for
indemnity. In the event of an obligation to indemnify, the indemnifying party,
at the indemnifying party’s election, have sole charge and direction thereof, in
which event, the other party, shall provide the indemnifying party reasonable
assistance in the defense thereof as the indemnifying party may require. The
other party shall have the right to be represented in such suit by advisory
counsel at the other party’s expense.”

15

UNCLASSIFIED



--------------------------------------------------------------------------------



 



UNCLASSIFIED

7)   The first paragraph of Section 1.13 shall be amended to read: “ATK and/or
its customers shall at all times have title to all drawings and specifications
furnished by ATK to Contractor. Contractor agrees to use all drawings and
specifications provided by ATK solely in connection with the Contract and shall
not disclose such drawings and specifications to any person, firm or corporation
other than those employees of ATK and/or its customers, the Contractor, or
approved Subcontractors that have a need to know.”

8)   The second paragraph of Section 1.35 shall be amended to read:
“Notwithstanding the foregoing, any amounts due or to become due hereunder may
be assigned by the Contractor provided that such assignment shall not be binding
upon ATK unless and until ATK is notified thereof.”

9)   Section 1.39 shall be amended to read: “Irrespective of the place of
performance, this Contract shall be governed by and construed according to the
laws of the State of Delaware.

16

UNCLASSIFIED